                                                                          CLERK'S OFFICE U.S.DI8T.COURT
                                                                                 ATDANVI  LLE:VA
                     IN THE UNITED STATES DISTRICT COURT                                FILED
                    FOR THE W ESTERN DISTRICT OF W RGINIA
                              ROANOKE DIVISION                                     0CT 2:2218
                                                                                 JULIAC.D LEYCLEF
        LEE M ULLINS,
                                                                            sy:4/EPU
                                               C ivilA ction N o.7:18-cv-00446
                                                                                   .TYCLERK
       Plaintiff,
                                               M EM ORANDUM OXINION
V.
                                               By: Jackson L.K iser .
STEPH A N IE K ER N ,                          SeniorU nited StatesDistrictJudge
       Defendantts),


       Plaintiff,proceeding pro K,filedacivilrightscomplnint,ptl
                              .                                rsuantto42U.S.C.j1983.
By Orderentered 9/21/2018,the courtdirected plaintiffto submitwithin 20 days9om thedate

oftheOrderthe consentto fee form in orderto com pletetheapplication to proceed in form a

pauperis.Plaintiffwasadvised thatafailure to com ply would resultin dism issalofthisaction

withoutprejudice.
       M orethan 20 dayshaveelapsed,and plaintiffhasfailedto com ply with the described

conditions.Accordingly,thrcourtdismissestheactionwithoutprejudiceand strikesthecase
from the activedocketofthecourt. Plaintiffm ay refiletheclaim sin a separateaction once

plaintiffisprepared to comply with thenoted conditions.
                                  (

       The Clerk isdirected to senda copy ofthisM em orandum Opinion and accompmlying


Ordertoplaintiff.        h
       ENTER: TM s         day ofOctober,2018.
                                                                                    C

                                                  Se iorU nited States DistrictJudge
